Citation Nr: 0015721	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-46 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Mark L. Bellamy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from July 29, 1968, to 
November 26, 1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that the veteran had not 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for the residuals of a low 
back injury.  In a decision dated in June 1998, the Board 
affirmed the RO's denial.  Subsequently, the veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeal) (the Veterans Claims Court).  During the 
pendency of that appeal, the United States Court of Appeals 
for the Federal Circuit overturned the test for new and 
material evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In November 1998, the veteran's attorney filed a Joint Motion 
for Remand to the Board and to Stay Further Proceedings for 
the application of the regulatory definition of new and 
material evidence.  By Order entered November 16, 1998, the 
Court vacated the Board's June 1998 decision, and remanded 
the case pursuant to 38 U.S.C.A. § 7252(a).  In April 1999, 
the Board remanded the issue to the RO for further 
development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back condition by decisions dated in January 1969, February 
1969, and May 1969.  The veteran did not timely disagree and 
those decisions became final.

2.  By rating decision of August 1976, the RO held that new 
and material evidence had not been submitted to reopen the 
veteran's claim for a low back disorder.  The RO's August 
1976 decision represents the last final disallowance of 
entitlement to service connection for the residuals of a low 
back injury on any basis.

3.  The evidence submitted subsequent to the RO's August 1976 
decision, which includes the veteran's written statements and 
testimony, private medical records, and statements from 
family friends, in an attempt to reopen his claim for service 
connection does not bear directly and substantially on the 
issue of entitlement to service connection for a low back 
disability.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's August 1976 
rating decision denying entitlement to service connection for 
a low back disorder does not bear directly and substantially 
on the matter under consideration; therefore, is not new and 
material and the veteran's claim has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  During the pendency of the veteran's appeal, the 
United States Court of Appeals for the Federal Circuit 
overturned the test that had been used for new and material 
evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board notes that the now-current standard for the 
submission of new and material evidence was not in effect at 
the time of the original RO decision.  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999). 

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that when a veteran sought to 
reopen a claim based on new evidence, the Board first 
determined whether the additional evidence is "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

Historically, the RO initially denied the veteran's claim for 
a low back disability by decision dated in January 1969 on 
the basis that service medical records showed that he had 
been discharged by reason of voidance of induction due to 
pre-existing spondylolysis of L5-S1.  The RO concluded that 
the service medical records were devoid of any evidence of 
trauma in service such to have caused or aggravated the 
condition.  Rating decisions were also issued in February 
1969 and May 1969 denying the veteran's claim.  For 
consideration at the time were the results of a VA 
examination conducted in January 1969 and an X-ray report 
showing that the composite bones and joints were normal.  A 
lumbosacral strain was diagnosed.

In August 1976, the veteran applied to reopen his claim for a 
back disorder.  By rating decision dated in August 1976, the 
RO determined that new and material evidence had not been 
submitted.  The letter notifying the veteran of this decision 
is not of record; however, the claims file contains 
correspondence from the veteran, dated and received in March 
1978, noting disagreement with the September 1976 letter.  He 
was informed that this disagreement was not timely, as one 
year had passed, and that new and material evidence was 
needed to reopen the claim.  No further action was taken at 
that time.  Accordingly, the August 1976 rating action is the 
final decision on the merits of the veteran's claim.

In December 1986, the veteran again filed a claim for a low 
back disability but he was instructed to submit new and 
material evidence in order to reopen his claim.  When none 
was forthcoming, no additional action was undertaken at that 
time.  Parenthetically, the Board notes that the veteran 
applied for pension benefits in March 1990 due to a lumbar 
spine injury, which was denied by rating decision dated in 
March 1990.  

In August 1995, the veteran again applied to reopen the claim 
of entitlement to service connection for a low back 
disability.  At that time, he asserted that he had been 
injured during basic training and was discharged as a result 
of the injury.  In support, the veteran submitted written 
statements and testimony, private medical records, and 
statements from friends.  By rating decision dated in 
February 1996, the RO denied the claim, which was upheld by 
Board decision dated in June 1998.  By Order dated in 
November 1998, the Veteran's Claims Court vacated the Board's 
June 1998 decision and in April 1999, the Board remanded the 
claim for additional development, to include the now-current 
standard for the submission of new and material evidence, 
which was not in effect at the time of the original decision.  
This appeal is now before the Board from the veteran's 
unsuccessful attempt to reopen his claim for entitlement to 
service connection for the residuals of a low back injury 
based on additional evidence.  In sum, the Board finds that 
the veteran's claim cannot be reopened based on the evidence 
submitted for the record from the last prior denial.  

Additional medical evidence submitted since the prior final 
denial in August 1976 includes private treatment records 
dated in November 1988 and October 1989 showing that the 
veteran was treated for a lumbar injury; however, this 
evidence is not material to the veteran's claim as it does 
not provide probative information concerning the etiology of 
the veteran's chronic low back disorder.  Similarly, Physical 
Capacities Evaluation reports dated in December 1990 and 
March 1992 fail to establish a connection between the 
veteran's apparent low back complaints and military service.  
Specifically, the December 1990 report is uninterpreted.  
Moreover, the March 1992 report indicates that the veteran 
was able to sit, stand, and walk for less than one hour, 
could never lift over 11 pounds, could not push or pull with 
his arms, and could only occasionally bend or reach.  A note 
from the examiner indicated that the veteran demonstrated a 
moderate increase in pain during the testing procedure and 
tended to bear most of the weight to his right leg, which 
altered his center of gravity making lifting and carrying 
heavy loads unsafe.  Fatigue was noted as the greatest factor 
affecting performance.  Although new, these reports are not 
probative as they do not indicate a causal relationship 
between a chronic back disability and the veteran's active 
duty service some 25 years prior to the time of the 
examinations and are not sufficient to reopen the veteran's 
claim.  

The next item submitted in support of the veteran's claim was 
a letter from David M. Campbell, M.D. dated in August 1991.  
Dr. Campbell indicated that the veteran continued to have 
pain in his back, which was worse with movement, and had been 
treated in the past by a neurologist.  He reported that the 
veteran had had back problems for at least four years and had 
not had any significant improvement.  He concluded that the 
veteran was totally and permanently disabled from work.  
Although new, this evidence is again not material as it does 
not provide probative information concerning the etiology of 
the veteran's chronic back disability.  In fact, this 
evidence suggests that the veteran's back disorder had only 
existed since 1987, nearly 20 years after service separation. 

Parenthetically, the Board notes that the 1987 date 
referenced by Dr. Campbell is consistent with additional 
evidence associated with the claims file.  Specifically, in 
March 1995, a Jacksonville, Florida, law firm requested 
medical records and X-rays from the St. Petersburg, Florida 
RO for unknown reasons.  However, the letter revealed the 
name of the veteran's apparent employer and a notation 
indicating that the "date of the accident" was September 
28, 1987, and a Wausau file number.  Although it is unclear 
the nature or scope of the representation, this evidence 
suggests that the veteran sustained some type of injury, 
presumably on the job, in September 1987.

The next items for additional consideration are several 
letters from friends submitted in support of the veteran's 
claim.  Specifically, he proffered five letters, one group in 
1981 and another group in 1996, representing a total of eight 
or nine people (one signature in the later group appears 
nearly identical to a signature in the earlier group but with 
a different last name), from long-time acquaintances who all 
indicated that they had known him prior to the time he 
entered into the military and that he had never had any 
problems with his back until he returned from active duty.  
Although written since the last final denial, these 
statements essentially duplicate the contentions of the 
veteran all along.  As the RO has previously considered the 
nature of the veteran's back disability, this evidence is 
essentially cumulative and redundant and not "new" as 
required under the applicable regulatory and statutory 
provisions.  Moreover, as none of these witnesses are medical 
professionals, they are not competent to establish a medical 
relationship between the veteran's back disorder and active 
duty service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

At a personal hearing at the RO in April 1997, the veteran 
testified that he injured his back when unloading a truck 
during basic training and denied having any problems with his 
back prior to that time.  Prior to enlisting, he had been 
given a physical and was found fit for military service.  He 
indicated that he understood that he was being discharged 
from the military under a medical discharge and did not 
realize that he had any recourse until he spoke to the county 
service officer.  He also stated that he was receiving Social 
Security Disability benefits and had been since 1992 and he 
was paid back to 1990.  

The Board has considered the various written statements and 
sworn testimony above submitted by the veteran.  Although his 
statements and testimony are deemed truthful for purposes of 
this decision and probative of symptomatology, these 
statements are not competent or credible evidence of a 
diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
His assertions as to such relationship are not deemed to be 
credible in light of the other objective evidence of record 
showing no medical nexus between in-service back complaints 
and his current chronic back disability.  He lacks the 
medical expertise to offer an opinion as to the existence of 
medical causation of any current disability.  Id.  

Further, the Board notes that the veteran has testified that 
he is currently receiving Social Security Administration 
(SSA) disability benefits, but the records are not associated 
with the claims file.  Generally, where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims, and must be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In 
situations where it is not indicated how particular records 
might be useful, however, there is no need to obtain the 
records.  See Holoway v. Brown, 4 Vet. App. 454 (1993).  
Other medical evidence associated with the claims file 
indicates that the veteran worked for several years after 
service.  To the extent he is now unable to work, this would 
be based on current physical impairment and those records 
would not shed light on the etiology of the back disability 
at issue.  As such, there is no need to attempt to obtain 
those records.

While the claim was undergoing additional development on 
Remand, the veteran, through his representative, submitted 
additional argument dated in March 1998.  He maintained that 
the lay statements from the veteran's friends and 
acquaintances provided a strong legal basis to determine that 
the veteran had submitted new evidence.  The Board has, in 
fact, considered the written statements provided by the 
veteran's friends that the veteran's current back disorder 
was caused by military service; however, finds the evidence 
not probative.  Specifically, the Veterans Claims Court has 
found evidence of a medical disorder not probative with 
respect to new and material evidence when offered by lay 
witnesses.  

In Espiritu v. Derwinski, 2 Vet. App. 492 (1992), the 
appellant offered written statements of neighbors that her 
husband had died of a certain medical condition.  In 
rejecting the lay testimony and finding the evidence not new 
and material, the Veterans Claims Court stressed that "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge . . . ."   Id. at 494.  Citing to 
Rule 702 of the Federal Rules of Evidence (requiring that 
scientific, technical, or other specialized knowledge must be 
provided by a witness qualified as an expert by knowledge, 
skill, experience, training, or education), the Veterans 
Claims Court concluded that the lay witness evidence by those 
ostensibly untrained in medicine was not sufficient to 
establish new and material evidence.  Such is the case in 
this instance.  The attorney's reliance on Federal Rules of 
Evidence 601 and 602 is misguided as those rules deal 
generally with competency to offer evidence and a lack of 
personal knowledge.  The Board does not address the lay 
statements on those grounds but rather finds the non-medical 
lay statements from the veteran's friends regarding the 
veteran's medical (low back) disorder insufficient to 
establish a basis on which to conclude that the evidence is 
new and material to the veteran's claim. 

Subsequently, in September 1998, the veteran's representative 
submitted a brief to the Veterans Claims Court in support of 
his appeal.  Although not originally filed with the RO at the 
time, it was later associated with the claims file on remand.  
In it, the it is claimed that the Board "wrongly rejected" 
lay statements submitted in support of his claim on the basis 
that the lay witnesses had known the veteran for many years 
and their observations that the veteran did not have a back 
disorder prior to entering into active duty.  However, as 
discussed in detail above, the Board finds that non-medical 
lay statements regarding a medical diagnosis is not 
sufficient to establish new and material evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Next, it is asserted that there was no evidence in the record 
supporting a finding that the veteran sought treatment during 
service or that his back disorder pre-existed military 
service.  That prior determination was based on evidence as 
interpreted at the time of the prior decisions.  To that end 
and given the current posture of the claim, the Board can 
only consider evidence not previously submitted, to determine 
if it is new and material.  To the extent that the veteran 
and his representative are arguing that clear and 
unmistakable error was made at the time of the original 
denial, that issue before the Board at this time.  Such a 
claim should be raised with specificity at the RO.

In addition, the veteran argued that VA owed him a duty to 
assist and maintained that he had not seen his medical 
records and there was no evidence of a pre-existing back 
disorder.  As noted above, in resolving the issue of new and 
material evidence, the Board is concerned only with evidence 
not previously submitted.  However, upon review of the claims 
file, it appears to the Board that a full compliment of the 
veteran's service medical records are, in fact, associated 
with the claims file and have been since the time of the 
initial claim.  This is evidenced by an envelope of Service 
Department Records at the very bottom of the veteran's claims 
file, while undate-stamped, they appear underneath a Request 
for Information document date-stamped in December 1968.  
Another envelope of Service Department Records is also 
associated with the claims file and date-stamped in June 
1983.  At the time of this decision, there were service 
medical records contained in both envelopes.  Thus, it 
appears that the veteran's service medical records are 
associated with the claims file and a vague reference to the 
possibility of the lack of potential service records is not 
sufficient to reopen the veteran's claim.

Moreover, the Board has considered a treatment note from the 
veteran's private treating physician dated in August 1999 to 
the effect that the veteran had mid back and lumbar radicular 
pain, lumbar degenerative disc disease with 
spondylolisthesis, right L4-L5 herniated nucleus pulpous, and 
secondary myofascial pain syndrome.  The veteran apparently 
questioned the physician regarding his overall back problems 
and related that he had a lifting injury during military 
service.  The physician stated that the veteran's condition 
was consistent with an impairment that could have been 
brought on by such a lifting injury.  However, the 
physician's statement was based only on the veteran's own 
account of his medical history and service background.  Of 
note, this is the only occasion in which the veteran related 
to a medical examiner that his back disability was related to 
his brief period of military service some 30 years 
previously.  The Veterans Claims Court has held that the 
Board is not obligated to accept medical opinions premised on 
the veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  

Finally, in October 1999, the veteran submitted copies of a 
1969 letter from the veteran's apparently then-service 
representative (the Florida Department of Veterans Affairs) 
outlining the veteran's initial claim, the 1969 X-ray report, 
and the January 1969 rating decision denying the veteran's 
claim.  Although the veteran maintains that the evidence and 
arguments presented in 1969 are no different than today and 
that no evidence refutes the veteran's claim, clearly this 
evidence is not new as it was considered at the time of the 
1969 denial.  The issue now before the Board is one of new 
and material evidence, not clear and unmistakable error.  
Thus, the Board finds that the evidence submitted in October 
1999 is cumulative and redundant of evidence already 
considered.

In conclusion, the Board finds that in the absence of 
evidence not previously submitted bearing directly and 
substantively on the matter under consideration, the claim 
for entitlement to service connection for the residuals of a 
low back injury is not reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999).  Having found 
that the evidence is not new and material, there is no reason 
for the Board to reach the issue of well-groundedness. 


	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for the residuals 
of a low back injury is not reopened and the benefits sought 
are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

